DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12, 14-18, 20-23, 26 and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Pullola (U.S. 4,655,169).  Pullola teaches a balance tank 20 for providing flowable material to a fill-seal machine (capable of providing flowable material to a fill-seal machine), comprising an inlet 12 for said flowable material, at least one outlet at 18 for said flowable material, and at least one stand-pipe 15 over said at least one outlet 18 (figure 3), wherein said stand-pipe is flowably attached to said at least one outlet (stand-pipe 15 extends through outlet), such that the inside of said balance tank is at a steady state, and localized disturbances are reduced (capable of maintaining a steady state, to the degree set forth in the claim, and capable of reducing disturbances, to the degree set forth in the claim), and wherein said balance tank 20 is capable of feeding at least one continuous flexible tube, and wherein .
**Note that claim 12 is drawn to the subcombination of the tank and not the combination of the tank, flexible tube, flowable material and fill-seal machine.  Claim 12 is a product claim with limitations regarding the intended use of the product.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.**

Regarding claim 14, the at least one stand-pipe is substantially centrally located on said at least one outlet (see figure 4).

Regarding claim 15, the balance tank has a floor (shown in figure 4), and said balance tank comprises at least one drain-hole 32 on the floor of said balance tank (figure 7).

Regarding claim 16, the balance tank 20 comprises at least one drain-hole (shown in figure 7 on element 35) on said stand-pipe.

Regarding claim 17, the balance tank 20 comprises at least one drain-hole on said stand-pipe (element 35 in figurer 7), wherein said drain-hole is at the base of said stand-pipe (to the degree the base of the stand-pipe has been defined).



Regarding claim 20, the balance tank is capable of being filled at least 30% of its volume by a flowable material.  The flowable material is not an element of the claimed invention.

Regarding claim 21, the at least one stand-pipe 15 comprises a cross-section that is circular (figure 4). 

Regarding claim 22, the at least one stand-pipe is substantially centrally located above said at least one outlet and does not extend into said at least one outlet (the stand-pipe can be element 46 in figure 8, and the outlet can be the lower cylindrical portion of 40).

Regarding claim 23, the inlet at 12 is on a side wall of the balance tank (figure 3) and is oriented generally perpendicular to the stand-pipe at the portion of the stand pipe at lead line 12.

Regarding claim 26, the stand-pipe has a cylindrical wall that defines a top opening and a bottom opening, and the stand-pipe includes a drain hole in the cylindrical wall proximate a floor of the balance tank (as shown in figure 7).

Regarding claim 27, the balance tank includes a horizontal floor and includes a drain hole in the horizontal floor (the embodiment in figures 1 and 2 include a horizontal floor, the drain hole is the hole in the horizontal floor from which 18 extends).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pullola (U.S. 4,655,169). Regarding claim 13, the Pullola reference discloses that the height of the stand pipe 15 is in the range of from about 1% to about 99%.   The flowable material is not an element of the claimed invention, since the claims are drawn to the subcombination of the tank.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank of Pullola with the stand-pipe being in the range of 3-25% the height of the flowable material, in order to reduce the height to save on material costs and allow the tank to drain more completely, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pullola (U.S. 4,655,169) in view of Nguyen-Hsu (U.S. 5,195,190).  Pullola teaches the claimed invention except for the baffle.  However, the Nguyen-Hsu reference teaches that it is old and well known in the relevant art to provide a baffle 22 in a tank 14 to prevent outflow of material through the stand pipe 30.  It would have .

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pullola (U.S. 4,655,169) in view of Gough (U.S. 3,720,494).  Pullola teaches the claimed invention except for the flexible pipe.  Gough teaches that it is known to provide a tank with a flexible pipe connected to the outlet (see element 34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank of Pullola with a flexible tank, as taught by Gough, in order to easily direct the liquid to various containers using a single pipe instead of multiple rigid pipe segments.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. Applicant’s amendment filed April 21, 2021 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action.
Applicant argues that Pullola does not teach that “the inside of said balance tank is at a steady state, and localized disturbances are reduced.”  It is the examiner’s position that the tank of Pullola is capable of being in a steady state and reducing localized disturbances, to the degree set forth in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736